DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-15, filed 11/5/20, with respect to the rejection of claims 1-6 have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn. 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses an emergency vision apparatus, comprising: a) an inflatable enclosure being made of airtight material and having an expanded form with an interior volume when deployed and a deflated form when not in use; b) first and second clear members disposed at respective first and second ends of said first enclosure to enable a user to see through said enclosure when expanded and observe a source of information at a distal end of said enclosure while smoke or other particulate matter is in the environment; c) said enclosure including an opening configured for insertion of a user's hand into an interior of said enclosure to allow the user to operate a touch sensitive screen or hardware visible through said second clear member disposed toward a user; and d) a sealable closure for closing said opening and sealing said opening around the user's hand while disposed in the opening to seal said interior  the prior art fails to teach or reasonably suggest, that the sealable closure includes a flexible first sheet and a flexible second sheet, said first sheet is disposed over said opening to cover said opening, said first sheet including a first central portion with a first slit, said second sheet is disposed overlying said first sheet, said second sheet including a second central portion with a second slit disposed transversely over said first slit, said first slit and said second slit for allowing insertion of the user's hand into the interior of said enclosure, in combination with the other limitations of claim 1.
Claims 2-3 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 4 is allowable over the prior art of record for at least the reason that even though the prior art discloses an emergency vision apparatus, comprising: a) an inflatable enclosure being made of airtight material and having an expanded form with an interior volume when deployed and a deflated form when not in use; b) first and second clear members disposed at respective first and second ends of said first enclosure to enable a user to see through said enclosure when expanded and observe a source of information at a distal end of said enclosure while smoke or other particulate matter is in the environment; c) said enclosure including a wall opening configured for insertion of a user's hand into the interior of said enclosure to allow the user to operate a touch sensitive screen or hardware visible through said second clear member disposed toward a user;  the prior art of record fails to teach or reasonably suggest, a sealable closure for closing said wall opening and sealing said wall opening around the user's hand while disposed in said wall opening to seal said interior volume 
Claims 5-6 are dependent on claim 4 and are allowable over the prior art of record for at least the same reasons as claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872